Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the instant claim includes materials that have volumetric expansion while being charged/discharged as supported in instant application [0033]. The claim positively recites the electrode changes shape as a result of the charge and discharge. Prior art injection mechanisms based on volumetric expansion of a material rely on a bladder system triggering into an electrokinetic solution, gas generation, bladder control, electrochemical pump, and osmotic pumps as examples of means to trigger a delivery means. The prior art is silent to the use of the recited electrode changing shape having the recited chemistry and capable of activating a displacement of fluid and therefore engaging the administration means of the system. The closest prior art has been made of record. 
It is confirmed that the materials such as lithium silicon are known to have volumetric expansion, but it would require hindsight bias to modify a pump of differing chemistry and mechanism for activating the pump of the system to be a physical change in shape of the electrode with the chemistry as recited. In light of the specification, specifically figures 1 and 2, it is clear the mechanism of electrode change of shape is vital to the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723